Citation Nr: 1031993	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for narcolepsy, to include as 
secondary to service-connected hypertension.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and B. F.  


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from April 1986 to September 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in which 
the RO denied the Veteran's claim.  

In January 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans' Law Judge.  A copy of the 
hearing transcript has been reviewed and associated with the 
claims file.  

The Veteran's appeal was remanded by the Board for further 
development in July 2007 and April 2009.  


FINDING OF FACT

There is no medical evidence relating the Veteran's current 
narcolepsy to service or to the Veteran's service-connected 
hypertension.   


CONCLUSION OF LAW

Narcolepsy was not incurred in, or aggravated by, active service, 
and narcolepsy is not proximately due to, or the result of, 
service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before an initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for narcolepsy, he was provided VCAA notice.  
The VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in January 2007, 
pertaining to the downstream disability rating and effective date 
elements of his claim, with subsequent re-adjudication in 
December 2008 and May 2010 supplemental statements of the case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield, 
444 F.3d at 1333.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, private 
treatment records, statements from the Veteran and his 
representative, and the reports of August 2008 and May 2010 VA 
examinations.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has alleged that his narcolepsy is related to his 
military service, to include as secondary to his service-
connected hypertension.  

Service treatment records show no complaints or diagnosis of, or 
treatment for, any narcolepsy or sleep condition.  Various 
private treatment records show treatment for sleep apnea and 
narcolepsy.  A December 2001 VA treatment record shows that the 
Veteran was assessed as having mild obstructive sleep apnea.  A 
January 2002 private treatment record shows that the Veteran was 
diagnosed with obstructive sleep apnea and narcolepsy.  VA 
treatment records show continued treatment for sleep apnea and 
narcolepsy.  

An August 2008 VA examination report shows that the Veteran 
reported having excessive sleepiness since 1988.  The Veteran 
reported falling asleep when driving and while watching 
television.  He also reported falling asleep during conversation 
and at work.  The Veteran was diagnosed with narcolepsy with 
cataplexy.  The examiner opined that narcolepsy was less likely 
as not (less than 50/50 probability) caused by or as a result of 
the Veteran's military history or due to his service-connected 
hypertension.  The examiner stated that his rationale was based 
on history, examination, and sleep study report.  The examiner 
stated that the etiology of the Veteran's narcolepsy was 
undetermined and recommended that the Veteran be referred to a 
sleep disorder specialist.  Given the examiner's statement 
regarding etiology the Board does not find this opinion to be 
highly probative.  

The Veteran was afforded another VA examination in May 2010.  The 
examiner diagnosed the Veteran with narcolepsy and obstructive 
sleep apnea.  The examiner opined that the Veteran's narcolepsy 
was neurological, had a genetic basis, and was not caused or 
related in any way to military service or hs service-connected 
hypertension.  The examiner noted in his examination report that 
he reviewed the Veteran's claims file and medical records.  

In the instant case there is evidence of a current disability, as 
the Veteran has been diagnosed with narcolepsy by both VA and 
private doctors.  The Veteran testified at his January 2007 Board 
hearing that his narcolepsy began during his military service.  
Thus, the Veteran provided lay evidence of in-service occurrence 
of the narcolepsy.  In this regard, the Board notes that lay 
persons can attest to factual matters of which they have first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  

However, there is no medical evidence of a nexus between the 
claimed in-service disease and the current disability.  To the 
contrary, the May 2010 VA examiner found that the Veteran's 
narcolepsy was neurological and was not caused or related in any 
way to the Veteran's military service or his service-connected 
hypertension.  Thus, there is no evidence which shows that the 
Veteran's diagnosed narcolepsy is related to the Veteran's 
military service and there is no medical evidence of record which 
shows that the Veteran's narcolepsy is proximately due to or the 
result of the service connected hypertension.  

In addition to the medical evidence, the Board has considered the 
assertions advanced by the Veteran and his representative.  While 
the Board does not doubt the sincerity of these assertions, 
unfortunately, none of this evidence provides a basis for 
allowance of the claim.  Matters of diagnosis and etiology are 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.  

Given that the only evidence of record which speaks to medical 
nexus regarding the Veteran's narcolepsy and his military service 
and service connected hypertension, weighs against the Veteran's 
claim, the Board finds that the preponderance of the evidence is 
against the Veteran's claim.  As such, service connection for 
narcolepsy, to include as secondary to service-connected 
hypertension, is not warranted.  

The Board is sympathetic to the Veteran's assertions that his 
narcolepsy is related to service, or to his service-connected 
hypertension; however, the preponderance of the evidence is 
against the claim for service connection for narcolepsy, on a 
direct and secondary basis, and must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for narcolepsy, to include on a 
secondary basis, is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


